DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks filed on 29 November 2019 in the matter of Application N° 16/618,195.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been canceled.  Claims 12-22 have been added and are supported by the originally-filed disclosure.
None of the newly added claims has been amended.
No new matter has been added. 
Thus, claims 12-23 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
One Information Disclosure Statement, filed 29 November 2019, is acknowledged and has been considered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Robert A. Madsen on 13 July 2021.
Please AMEND claim 12 to read as follows:
A microemulsion of oil-in-water type comprising by weight relative to the total weight of microemulsion:
70% to 94%of water, 
1% to 15% of at least one hydrophobic fragrancing substance, 
4% to 20%of at least one volatile solvo-surfactant, which is a monoalkylated glycerol derivative of following formula (I):

    PNG
    media_image1.png
    141
    345
    media_image1.png
    Greyscale
(I)
wherein the alkyl group is a linear or branched alkyl group comprising from 1 to 8 carbon atoms, and R and R’ are each independently H or a linear or branched alkyl group comprising from 1 to 5 carbon atoms, with the proviso that R is different from R’,
0.1% to 15%, of at least one anionic surfactant and of at least one alkyl glucoside as hydrotropic agent.

Please AMEND claim 13 to read as follows:
The microemulsion as claimed in claim 12, wherein the hydrophobic fragrancing substance is a natural hydrophobic fragrancing substance selected from the group consisting of terpenes, essential oils and natural compounds having odoriferous properties.


Please AMEND claim 16 to read as follows:
The microemulsion as claimed in claim 12, wherein the anionic surfactant is selected from the group consisting of:
(i) alkyl sulfonates, 
(ii) alkylaryl sulfonates of formula:

    PNG
    media_image2.png
    120
    72
    media_image2.png
    Greyscale

wherein w is an integer from 8 to 12,
(iii) propoxy sulfates of formula:

    PNG
    media_image3.png
    60
    396
    media_image3.png
    Greyscale

wherein the number of propoxylate units n is from 4 to 8, 
(iv) alkyl sulfates or sodium alkylether sulfates,  and
(v) salts of fatty acids of formula R-CO2- M+, wherein R represents a linear or branched, saturated or unsaturated carbon-based chain containing 8 to 18 carbon atoms, and M+ represents a cation selected from the ions Na+, K+, NH4+, or (HOCH2CH2)3NH+.

4.	Please AMEND claim 17 to read as follows:
The microemulsion as claimed in claim 12, wherein the alkyl glucoside is selected from the group consisting of heptyl glucoside, octyl glucoside, decyl glucoside and mixtures thereof.


5.	Please AMEND claim 18 to read as follows:
The microemulsion as claimed in claim 12, wherein:
the amount of anionic surfactant is less than or equal to 2% by weight relative to the total weight of microemulsion, and the amount of alkyl glucoside is from 0.5% to 13% by weight relative to the total weight of microemulsion.

6.	Please AMEND claim 19 to read as follows:
The microemulsion as claimed in claim 12, wherein the anionic surfactant: alkyl glucoside ratio is from 1:4 to 1:12.

7.	Please AMEND claim 21 to read as follows:
The microemulsion as claimed in claim 12, which is substantially free of ethanol.

8.	Please ADD claim 23 to read as follows:
The microemulsion as claimed in claim 16, wherein the anionic surfactant is selected from:
(i) alkyl sulfonates selected from the group consisting of: sodium C14-17 sulfonate (SAS), dihexyl sulfosuccinate (DHS) of formula:

    PNG
    media_image4.png
    113
    426
    media_image4.png
    Greyscale

wherein M+ represents Na+, K+, NH4+, (HOCH2CH2)3NH+, and
2-ethylhexyl sulfosuccinate of formula:

    PNG
    media_image5.png
    105
    363
    media_image5.png
    Greyscale

wherein M+ represents Na+, K+, NH4+, (HOCH2CH2)3NH+, 
(ii) alkylaryl sulfonates selected from the group consisting of sodium isooctylbenzenesulfonate, sodium isononylbenzenesulfonate and sodium isododecylbenzenesulfonate of formula:

    PNG
    media_image6.png
    96
    203
    media_image6.png
    Greyscale

(iii) propoxy sulfates of formula:

    PNG
    media_image3.png
    60
    396
    media_image3.png
    Greyscale

wherein the number of propoxylate units n is from 4 to 8, 
(iv) alkyl sulfates selected from group consisting of sodium dodecyl sulfate (SDS) or ammonium lauryl sulfate (ALS), and sodium coco sulfate (SCS); or sodium lauryl ether (laureth) sulfate (LES), and
(v) an oleic acid salt of formula CH3(CH2)7CH=CH(CH2)7CO2- M+, wherein M+ represents Na+, K+, NH4+,  or (HOCH2CH2)3NH+.




Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
With the preliminary amendments in mind, a thorough search of the prior art was conducted.
The Examiner’s inventor search revealed another application that had been granted allowance: 16/304,773, allowed as USPN 11,052,025.  Review of the prosecution history and the Examiner’s reasons for allowance reveals two things.  
First, the Examiner in the related application granted the application on the grounds that the solvo-surfactant as claimed, was not disclosed in the prior art.  As defined in the ‘025 patent, it is again set forth within independent claim 12 above reciting that formula (I) is as follows:

    PNG
    media_image1.png
    141
    345
    media_image1.png
    Greyscale
(I)
wherein the alkyl group is a linear or branched alkyl group comprising from 1 to 8 carbon atoms, and R and R’ are each independently H or a linear or branched alkyl group comprising from 1 to 5 carbon atoms, with the proviso that R is different from R’.
The Examiner’s own search of the prior art revealed teachings which very closely approach those of the instantly claimed invention.  Tchakalova et al. (WO 2014/090959 A1) and Rataj Nardello (WO 2014/080150 A1; FR 2998476 A1) are considered to represent the closest prior art available to the instantly claimed invention.  However, both references, as well as all other references discovered discussing solvo-surfactants, suffer from the same irreconcilable deficiency: R and R’ are both defined as hydrogen.  They must be different to meet the claim and the claim cannot be met by any available art.
Based on the foregoing, the Examiner considers the instantly claimed invention to be immediately free and clear of the prior art.
Secondly, the Examiner weighed the instant claims against the claim limitations of the granted ‘025 patent.  The key difference between the two sets of claims resides within the independent claims, specifically in the limitations defining the presence of the hydrotropic agent and/or surfactant.
Instant claim 12 narrows the hydrotrope to an alkyl glycoside and requires that it be combined with an anionic surfactant in a total amount ranging from 0.1% to 15% of the overall microemulsion.
Claim 1 of the ‘025 patent discloses that the practiced microemulsion will contain from 0.1% to 15% of at least one hydrotropic agent (later defined as an alkyl glycoside) or at least one surfactant selected from anionic, cationic, amphoteric, and non-ionic surfactants.
None of the remaining claims of the ‘025 patent or any interpretations presented within the body of the patent teach or suggest that the two might be combined to arrive at the instantly claimed combination.
Thus, as discussed with Applicants’ representative, the Examiner does not consider nonstatutory, obviousness-type, double patenting to be at issue.  No terminal disclaimer will be required.
The instant application is thus in condition for allowance.



Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615